

 

 






EXHIBIT 10.3


DEFERRED COMPENSATION AGREEMENT
– MARTY D. CASTEEL
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

DEFERRED
COMPENSATION AGREEMENT


THIS AGREEMENT made and entered into by and between Simmons First National
Corporation ("Employer") and Marty D. Casteel ("Employee"), WITNESSETH:


WHEREAS, Employee is presently employed by Employer in the capacity of Executive
Vice President and is a person whom Employer considers to possess significant
ability, experience and valuable contacts in matters relating to the business of
Employer; and


WHEREAS, Employer desires to obtain the continued services of Employee and to
provide certain deferred, contingent benefits to Employee as more particularly
hereinafter provided; and


NOW, THEREFORE, for and in consideration of the premises and Employee's
continued employment, it is agreed as follows, to-wit:


1.  Definitions.  As used herein, the following terms shall have the definitions
set forth below:


Benefit Period - For the purposes of Section 5, the period commencing on the
first day of the next succeeding calendar month following the separation from
service of Employee and ending one hundred eighty (120) months thereafter.


Change in Control - shall mean a change in ownership or control of the Bank as
defined in Treasury Regulation 1.409A-3(i)(5) or any subsequently applicable
Treasury Regulation.


Disabled  -  A participant shall be considered disabled if the participant (a)
is unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, (b) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than 3 months under an accident
and health plan covering employees of the participant's employer, (iii) is
determined to be totally disabled by the Social Security Administration or (iv)
is determined to be disabled by the Employer's disability insurance program,
provided the criteria utilized by the insurance program complies with the
criteria set forth under (a) above.


Monthly Benefit - The monthly benefit payable shall be one-twelfth (1/12th) of
an amount equal to $75,000.00


Separation from Service - shall mean Employee has experienced a termination of
employment with Employer.  For purposes of this Agreement, whether a termination
of employment or service has occurred is determined based on whether the facts
and circumstances indicate that Employer and Employee reasonably anticipated
that no further services would be performed after a


 
 

--------------------------------------------------------------------------------

 
 
certain date or that the level of bona fide services Employee would perform
after such date (whether as an employee or as an independent contractor) would
permanently decrease to no more than twenty percent (20%) of the average level
of bona fide services performed (whether as an employee or an independent
contractor) over the immediately preceding thirty-six (36) month period (or the
full period of services to Employer if Employee has been providing services to
Employer less than 36 months).  Facts and circumstances to be considered in
making this determination include, but are not limited to, whether Employee
continues to be treated as an executive for other purposes (such as continuation
of salary and participation in executive benefit programs), whether similarly
situated service providers have been treated consistently, and whether Employee
is permitted, and realistically available, to perform services for other service
recipients in the same line of business.  Employee will be presumed not to have
separated from service where the level of bona fide services performed continues
at a level that is fifty percent (50%) or more of the average level of service
performed by Employee during the immediately preceding thirty-six (36) month
period.
 
Specified Employee - is a key employee (as defined in section 416(i) of the
Internal Revenue Code without regard to section 416(i)(5)) of the Employer (and
all persons with whom the Employer would be considered a single employer under
section 414(b) or 414(c) of the Internal Revenue Code) any stock of which is
publicly traded on an established securities market or otherwise. For this
purpose, an employee is a key employee if he or she meets the requirements of
section 416(i) at any time during the calendar year.  If a person is a key
employee as of December 31 of any year, the person is treated as a specified
employee for the 12-month period beginning on the first day of April of the next
calendar year. The determination whether the stock is publicly traded on an
established securities market or otherwise shall be made as of the date of the
Employee's separation from service.


2.  Continued Employment of Employee.    Employee shall continue in the employ
of Employer until the earlier of a Change in Control or attainment of age 67,
subject to termination at any time by the Board of Directors of Employer.


3.  Normal Retirement, Disability or Death.  (a)  Upon the first to occur of the
following:



 
i. 
Employee's normal retirement at or after age 67 ("Normal Retirement"),




 
ii.
Employee's disability prior to age 67 while still in the employ of Employer, or




 
iii. 
Employee's death prior to age 67 while still in the employ of Employer --



Employer shall pay to Employee (or Employee's beneficiary in the case of death
of the Employee) the Monthly Benefit, as defined herein, each month beginning on
the first day of the month following Employee's Normal Retirement, disability or
death, and ending upon the expiration of 120 consecutive months after the
commencement of payments.


(b)  If Employee dies prior to receiving 120 monthly payments, the remaining
payments (not to exceed 120), shall be made to Employee's designated beneficiary
or, if none, to Employee's estate.


 
2

--------------------------------------------------------------------------------

 
4.  Payments to Specified Employees.    If at the time of the Employee's death
disability, or separation from service, Employee is a Specified Employee, then
notwithstanding any provision in herein, including Sections 3 and 5, concerning
the date of the commencement of payments, all payments that Employee would
otherwise have been entitled to receive hereunder during the first six (6)
months after his death, disability or separation from service shall be retained
by the Employer and paid to the Employee (or his beneficiary, as the case may
be) upon the first day of the seventh (7th) month next following the event
giving rise to the commencement of the payments. All payments due on any date
more than six (6) months after the event giving rise to the commencement of the
Monthly Benefit shall not be delayed and shall be made on the dates as
originally set forth herein.


5.  Separation from Service after Change in Control. In the event of a Change in
Control and Employee's separation from service prior to his entitlement to the
Monthly Benefit, then Employer shall pay to Employee the Monthly Benefit each
month during the Benefit Period, beginning on the first day of the calendar
month following such separation from service. If Employee dies prior to the end
of the Benefit Period, the remaining payments, through the end of the Benefit
Period, shall be made to Employee's designated beneficiary or, if none, to
Employee's estate.


6.   Consultation and Advice. Employee agrees that, following termination of
employment due to disability or Normal Retirement, Employee shall, upon request
by the Board of Directors of Employer, render consultation and advice to
Employer on a part time basis. Such consultation and advice may be performed at
such place and time as may be designated by Employee. Employee shall be
obligated to perform his duties under this Section only as long as Employee's
health shall permit provided, however, the inability of Employee to perform
these duties due to poor health or death shall not impair any benefit payable
hereunder to the Employee, his designated beneficiary or his estate.


7.   Forfeiture. Employee shall forfeit the right to payment of any further
deferred compensation benefits hereunder if:


(a)  Employee shall fail to continue in the full time employ of Employer until
the earlier of a Change in Control or the attainment of age 67 for any reason
other than death or disability;


(b)  Employee shall fail to provide any required consultation services under
Section 6 above; or


(c)  Employee, while receiving payments hereunder, shall, directly or
indirectly, as owner, employee, independent contractor, agent or in any other
capacity, take part or engage in any manner in any business, activity or
endeavor within the State of Arkansas which, in the sole determination of the
Board of Directors of Employer, shall be in competition with the business of
Employer.


8.  Administration. This deferred compensation agreement shall be administered
by the Nominating, Compensation and Corporate Governance Committee of the Board
of Directors of


 
3

--------------------------------------------------------------------------------

 
 
Employer, which Committee shall have all rights and powers as may be necessary
or appropriate for the discharge of its duties in the administration of this
agreement.
 
9.  No Trust or Security. It is specifically understood and agreed that no trust
or fiduciary relationship of any kind or character is created by this agreement
and that Employer's liability hereunder is an unsecured obligation of Employer.


10.  Prohibition against Assignment. Employee may not assign, encumber or in any
other manner transfer or dispose of any rights of Employee hereunder, except
that Employee may designate a beneficiary or beneficiaries to receive payments
in the event of Employee's death.


11.  Benefit and Binding Effect. This agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective heirs, personal
representatives and successors.


IN WITNESS WHEREOF, the parties have executed this instrument this 25th day of
January, 2010.




SIMMONS FIRST NATIONAL CORPORATION




By /s/ J.Thomas May
Title: Chairman and CEO






/s/ Marty D. Casteel
Marty D. Casteel
 
 
 4

--------------------------------------------------------------------------------